DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/382359, filed on 04/12/2019. Claims 1-20 are still pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "pairs of first fixing clips" in lines 15-16.  It is unclear whether or not the pair of first fixing clips is the same limitation as “a pair of spring like fixing clips” previously mentioned in line 7.
Claim 1 recites the limitation "pairs of second fixing clips" in lines 20-21.  It is unclear whether or not the pair of first fixing clips is the same limitation as “a pair of spring like fixing clips” previously mentioned in line 7.

Claim 5 recites the limitation "the second fixing clip" in line 2.  It is unclear which of the “at least a pair of second fixing clips” from claim 1, lines 19-20 this limitation is referring to. 
Claim 6 recites the limitation "the outer surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the outer periphery" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 3 and claim 10, line 2 recites the limitation "the fit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the sleeve" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the frictional holding force" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second fixing clip" in line 6.  It is unclear which of the “at least a pair of second fixing clips” from claim 1, lines 19-20 this limitation is referring to. 
Claim 10 recites the limitation "the tightness" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second fixing clip" in line 2.  It is unclear which of the “at least a pair of second fixing clips” from claim 1, lines 19-20 this limitation is referring to. 

Claim 14 recites the limitation "the first fixing clips" in lines 3-4.  It is unclear which of the pairs of first fixing clip from claim 1, lines 15-16 this limitation is referring to.
Claim 15 recites the limitation "the second fixing clips" in lines 3-4.  It is unclear which of the “at least a pair of second fixing clips” from claim 1, lines 19-20 this limitation is referring to. 
Claim 16 recites the limitation "the fixing clip" in line 7.  It is unclear if this limitation is referring to the pairs of first fixing clips, at least a pair of second fixing clips, or a pair of spring-like fixing clips from claim 1.
Claim 17 recites the limitation "the first fixing clips" in lines 3-4.  It is unclear which of the pairs of first fixing clip from claim 1, lines 15-16 this limitation is referring to. 
Claim 18 recites the limitation "the second fixing clip" in lines 3-4.  It is unclear which of the “at least a pair of second fixing clips” from claim 1, lines 19-20 this limitation is referring to
Claim 19 recites the limitation "the pressing force" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the frictional holding force" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the fixing clip" in line 3.  It is unclear if this limitation is referring to the pairs of first fixing clips, at least a pair of second fixing clips, or a pair of spring-like fixing clips from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 12-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018/030687 to Togawa (henceforth referred to as Togawa).
Regarding claims 1-4, 12-15 and 19, Togawa discloses an elevator guide rail mounting arrangement (i.e. Fig. 3, ref. 330) comprising: 
a plurality of support brackets (i.e. Fig. 3, ref. 336) fixed to an elevator shaft wall, the support brackets being spaced from each other vertically along the length of a guide rail (i.e. Fig. 3, ref. 300), and 
a pair of spring like fixing clips (i.e. Fig. 4, ref. 331) attached to each of the support brackets for supporting the guide rail to prevent movement of the guide rail in the lateral direction, the fixing clips of the pair being arranged on both sides of the guide rail (i.e. Fig. 4), each fixing clip comprising a first arm being fixed to the support bracket and a second arm bearing and pressing against a lateral foot flange (i.e. Fig. 4, ref. 312) of the guide rail, and wherein the elevator guide rail mounting arrangement comprises pairs of first fixing clips (i.e. Fig. 4, ref. 331) which are arranged to provide a frictional holding force to resist the movement of the first fixing clips in relation to the guide rail in the vertical direction, wherein the elevator guide rail mounting arrangement comprises at least a pair of second fixing clips (i.e. Fig. 4, ref. 
Wherein along a length of the guide rail each nth pair of fixing clips (i.e. n=2) is a pair of second fixing clips (i.e. Fig. 3 and 4, ref. 335 is ever other clip), wherein n is an integer number greater than 1.
Wherein the pairs of the second fixing clips are arranged at least at an area along the guide rail wherein the shrinkage amount of the shaft wall is at its greatest (i.e. Fig. 3, the second fixing clips are arranged all along the guide rail and thus included where the shrinkage amount is greatest).
Wherein the frictional holding force exerted to the guide rail by the second fixing clip is adjustable (i.e. Machine Translation line 575-576).
Wherein the elevator guide rail mounting arrangement comprises spacer elements (i.e. Fig. 5, ref. 332) arranged between the support brackets and the guide rail.
Wherein the spacer elements comprise first spacer elements (i.e. Fig. 5, ref. 332), the first spacer elements having an abutment surface against the foot flange of the guide rail at an opposite side of the foot flange in relation to the fixing clip.
Wherein the first spacer element (i.e. Fig. 5, ref. 332) is attached (i.e. directly or indirectly) to the same support bracket (i.e. Fig. 3, ref. 336) as the first or second fixing clips.
Wherein the pressing force of the fixing clip against the foot flange is adjustable (i.e. Fig. 4, screws, ref. 337 and 333, are adjustable) for adjusting the frictional holding force. 
Regarding claim 20, Togawa discloses a method for mounting an elevator guide rail (i.e. Fig. 3, ref. 300) using the elevator guide rail mounting arrangement according to claim 1, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018/030687 to Togawa in view of JP 2010-179993 to Tanaka (henceforth referred to as Tanaka).
Regarding claims 5-11 and 16-18, Togawa does not teach the pairs of second fixing clip comprises a rolling member. However, Tanaka teaches similar guide rail mounting arrangements comprising guide rail fixing clips (i.e. Fig. 6, ref. 16, 18) that allows movement of the fixing clips in relation of a guide rail (i.e. Fig. 6, ref. 6) in the vertical direction (i.e. Machine translation line 308-310). Tanaka also teaches an alternative embodiment of the guide rail fixing clips (i.e. Fig. 5) comprising a rolling member (i.e. Fig. 5, ref. 17) rotationally supported on the second arm and arranged to a rolling contact with the foot flange of the guide rail. Wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fixing clips comprising rollers or balls as taught in Tanaka in the at least a pair of second fixing clips as taught in Togawa to decrease friction by decreasing contact surface area and improve vertical movements between the pairs . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2018/0354750 to Fonteneau teaches guide rail fixing clips with round elements to allow vertical movement relative to the guide rail;
US Patent Application Publication No. 2016/0311654 to Ekstrom teaches guide rail fixing clips with round elements to allow vertical movement relative to the guide rail;
US Patent No. 5,316,108 to Perason teaches guide rail fixing clips with sliding elements to allow vertical movement relative to the guide rail.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654